

115 HR 4146 IH: Disabled Veterans Life Insurance Act of 2017
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4146IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve service disabled veterans’ insurance.
	
 1.Short titleThis Act may be cited as the Disabled Veterans Life Insurance Act of 2017. 2.Improvements to service disabled veterans’ insurance (a)Time of applicationSection 1922 of title 38, United States Code, is amended—
 (1)in subsection (a)— (A)by striking within two years from and inserting within 10 years from;
 (B)by striking two-year period and inserting 10-year period; (C)by striking or within two years after and inserting or within 10 years after;
 (D)by striking filed within two years after and inserting filed within 10 years after; and (E)by inserting after the third sentence the following new sentence: The Secretary may waive, on a case-by-case basis, any of the time limitations to apply for insurance under this section if the Secretary determines that such waiver is necessary because the veteran (or a guardian, as the case may be) was not properly informed of such insurance or because of any other hardships experienced by the veteran (or guardian).; and
 (2)in subsection (b)(1)— (A)by striking two-year period and inserting 10-year period; and
 (B)by striking two years and inserting 10 years. (b)Premium ratesSubsection (a) of such section is further amended—
 (1)by striking based on the Commissioners 1941 Standard Ordinary Table of Mortality and inserting based on the industry standard mortality table selected by the Secretary (which shall be updated on a quinquennial basis);
 (2)by striking based upon the Commissioners 1941 Standard Ordinary Table of Mortality and inserting based upon such industry standard mortality table; and (3)by striking The Annuity Table for 1949 and inserting an industry standard annuity table selected by the Secretary (which shall be updated on a quinquennial basis).
 (c)Amount of paymentsSuch section is amended— (1)in subsection (a), by adding at the end the following new sentence: Notwithstanding section 1903, the amount of insurance under this subsection may not exceed $95,000 (as increased annually by the percentage determined under section 3564(a) of this title).; and
 (2)in subsection (b), by striking $10,000 and inserting the amount specified in the last sentence of subsection (a). (d)Supplemental amountSection 1922A(a) of such title is amended by striking $30,000 and inserting $115,000.
			